Citation Nr: 1424978	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-37 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958 and from November 1990 to April 1991.  He also had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In March 2013, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2013, the Board remanded this matter for further development.


FINDING OF FACT

The Veteran's depressive disorder and panic disorder are the result of in-service stressful experiences.


CONCLUSION OF LAW

The Veteran has a depressive disorder and panic disorder that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, an October 2010 examination report from Fernando Cabrera, Jr., M.D. D.F.A.P.A. and a September 2013 VA examination report include diagnoses of depressive disorder NOS, major depression, and panic disorder.  

The Veteran contends that his current psychiatric disability is related to stressors he experienced in service.  Specifically, he has reported that he served in combat areas during the Persian Gulf War and that during that time he witnessed human body parts spread throughout the desert, was responsible for transporting wounded and deceased Iraqi soldiers, and had to leave some injured soldiers to die because priority was given to those who had a better chance of surviving.  He reportedly began to experience psychiatric symptoms shortly following his separation from service and first sought psychiatric treatment in 1996.  The records of attempts to receive such treatment in 1996 are not currently available.

Service personnel records reflect that the Veteran served in Southwest Asia in an "Imminent Danger Pay Area" with the 201st Evacuation Hospital from January to April 1991 and that he participated in the Defense of Saudi Arabia Campaign and the Liberation and Defense of Kuwait Campaign.  He is competent to report in-service stressful experiences.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Moreover, there is nothing to explicitly contradict his reports and they are otherwise consistent with the evidence of record and the circumstances of his service.  Therefore, the Board concludes that his reports of in-service stressors are credible and his reported stressors are conceded for purposes of the diagnosed depressive and panic disorders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  Thus, there is evidence of a current psychiatric disability and in-service psychiatric stressors.

There are conflicting medical opinions as to whether the Veteran's current psychiatric disability is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In July 2010, the examiner who had conducted a December 2008 VA psychiatric examination reviewed the Veteran's claims file and opined that his diagnosed depressive disorder NOS was not caused by or a result of the stressors that he reported during the Persian Gulf War.  The examiner reasoned that there was no evidence of any psychiatric complaints, findings, or treatment prior to service, during service, or within one year after service.  The Veteran sought psychiatric care in 2006, which was fifteen years following his separation from service.  Also, he was gainfully employed until 2000, at which time he retired because he was eligible by age and duration of work.

In his October 2010 examination report, Dr. Cabrera opined that the Veteran was "emotionally affected since 1990 since he was at the Desert Storm war from 1990 to 1991."  There was no further explanation or reasoning provided for this opinion.  The September 2013 VA examination report includes an opinion that the Veteran's diagnosed psychiatric disability was not likely ("less likely as not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that there was no evidence of any psychiatric complaints, findings, or treatment prior to service, during service, or within one year after discharge from service.  It was also noted that, although Dr. Cabrera reported that the Veteran had been emotionally affected since 1990, he sought psychiatric care in 2006, he underwent a posttraumatic stress disorder (PTSD) clinical evaluation and was diagnosed as having "depressive NOS," and the stressors were identified as being retirement, physical illness, and a lawsuit.  VA records of subsequent psychiatric treatment included diagnoses of dysthymia and depressive disorder.  Also, no social or occupational impairment was reported or documented and the Veteran had "lived a succes[s]ful occupational life until his retirement after 36 [years]."

In March 2014, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2013).  In May 2014, a VA medical professional reviewed the Veteran's claims file and opined that his current psychiatric disability was likely ("as likely as not"/"50 percent probability or more") related to his reported stressors in service.  This opinion was based on the fact that the Veteran was exposed to serious traumatic experiences during the Persian Gulf War.  For instance, he witnessed human body parts spread throughout the desert, was responsible for transporting wounded and deceased Iraqi soldiers, and had to leave some injured soldiers to die because priority was given to those who had a better chance of surviving.  The reviewer reported that such traumatic experiences had caused a serious emotional impact and that the Veteran was not able to erase such experiences from his mind.  He sought treatment in 1996 and had been re-experiencing his trauma in the form of nightmares and flashbacks ever since he returned from the Persian Gulf War.  Although he lived his life and continued to work and support his family until he retired in 2000, he was not able to forget the trauma.

The July 2010 and September 2013 opinions are of minimal, if any, probative value because they are entirely based on a lack of objective clinical evidence of treatment for psychiatric problems for many years after service and they do not reflect consideration of the Veteran's competent reports of psychiatric symptoms having their onset shortly after his separation from service and of seeking psychiatric treatment as early as 1996.  In this regard, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Similarly, the July 2010 and September 2013 opinions are, at least in part, based on an inaccurate history.  Specifically, the examiners who provided the opinions reasoned that the Veteran did not seek psychiatric care for many years after service until 2006.  However, the Veteran has provided competent reports that he first sought psychiatric care following service in 1996 and an August 2003 examination report from Dr. Pedro Maldonado reflects that the Veteran reported anxiety.  Hence, the opinions are of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The May 2014 opinion, however, was based upon a review of the Veteran's medical records and reported history and it is accompanied by a specific explanation that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Although Dr. Cabrera's October 2010 opinion is of limited probative value because it is not accompanied by any specific explanation or reasoning, it at least supports the conclusion that a current psychiatric disability is related to the Veteran's stressors in service.

In sum, the evidence reflects that psychiatric disability is related to the Veteran's service.  In light of the May 2014 opinion and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed depressive disorder and panic disorder have been met and service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for depressive disorder and panic disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


